UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


VLADIMIR JEANTY,

                                      Plaintiff,                    6:16-cv-00966 (BKS/TWD)

v.

Police Officer MICHAEL F. CERMINARO, badge #1301,

                                      Defendant.


Appearances:

Vladimir Jeanty
Uniondale, NY 11553
Plaintiff, pro se

Zachary C. Oren
First Assistant Corporation Counsel
One Kennedy Plaza
Utica, NY 13502
Attorney for Defendant

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Vladimir Jeanty brought this action against various Defendants under 42

U.S.C. § 1983 and New York law for alleged constitutional and tort injuries resulting from his

arrest on October 15, 2009 and subsequent prosecution, as well as a related news report. (Dkt.

No. 33). On January 14, 2021, the Court issued a ruling on Defendants’ motions for summary

judgment (the “January 14 Decision”), in which it dismissed all of Plaintiff’s remaining claims

except for his fabrication of evidence claims (First and Second Cause of Action) against

Defendant Cerminaro and his defamation claims (Eleventh Cause of Action) against Defendants
Cerminaro and the City of Utica, and resolved various ancillary motions. Jeanty v. City of Utica,

No. 16-cv-00966, 2021 WL 149051, 2021 U.S. Dist. LEXIS 7737 (N.D.N.Y. Jan. 14, 2021). The

parties have since stipulated to the dismissal of Plaintiff’s defamation claims, (Dkt. No. 424),

leaving Plaintiff’s fabrication of evidence claims against Defendant Cerminaro as his only

claims. 1 Presently before the Court are the parties’ pre-trial motions in limine, which raise

various evidentiary objections, (Dkt. Nos. 413, 414), as well as Defendant’s renewed motion for

spoliation sanctions against Plaintiff, (Dkt. No. 407). The Court heard oral argument on the

motions at the final pretrial conference in this matter on June 28, 2021. For the reasons that

follow, both parties’ motions in limine are granted in part and denied in part to the extent set

forth in this decision, and Defendant’s motion for sanctions is denied.

II.      PLAINTIFF’S CRIMINAL AND DISCIPLINARY HISTORY

         Both parties’ motions in limine raise various arguments with respect to Plaintiff’s

criminal history and his prison disciplinary record.

         A.       Plaintiff’s Criminal Record (D-25)

         Defendant seeks to admit Exhibit D-25, which is a New York State Department of

Criminal Justice Services Criminal History Repository for Plaintiff dated October 23, 2009 (the

“Criminal History Report”). The parties discuss two possible bases for admission of this exhibit:

(1) impeachment of Plaintiff’s character for truthfulness under Fed. R. Evid. 609; and (2)

relevance to the damages Plaintiff seeks.

                  1.       Impeachment for Truthfulness

         Plaintiff seeks an order precluding Defendant from introducing Plaintiff’s Criminal

History Report or questioning him on his prior convictions, arguing that impeachment by


1
  As the defamation claim has been dismissed, the Court has not addressed any of the arguments in the parties’ motions
in limine concerning that claim.



                                                          2
evidence of these convictions is improper under Fed. R. Evid. 609, and that any probative value

the convictions have is substantially outweighed by the risk of unfair prejudice under Fed. R.

Evid. 403. (Dkt. No. 414-1, at 7-13). Defendant argues that, with the exception of one conviction

for narcotics possession, all of Plaintiff’s convictions are admissible for impeachment under Rule

609. (Dkt. No. 419, at 10-11).

       Rule 609(a)(1) of the Federal Rules of Evidence provides that, in a civil case, “subject to

Rule 403,” evidence of a prior conviction “must be admitted” to impeach a witness where the

conviction was “for a crime that . . . was punishable . . . by imprisonment for more than one

year.” Fed. R. Evid. 609(a)(1)(A). “The Rule requires district courts to admit the name of a

conviction, its date, and the sentence imposed unless the district court determines that the

probative value of that evidence ‘is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of

time, or needless presentation of cumulative evidence.’” United States v. Estrada, 430 F.3d 606,

620-21 (2d Cir. 2005) (quoting Fed. R. Evid. 403). Rule 609(a)(2) of the Federal Rules of

Evidence provides that, “for any crime regardless of the punishment, the evidence must be

admitted if the court can readily determine that establishing the elements of the crime required

proving—or the witness’s admitting—a dishonest act or false statement.” Fed. R. Evid.

609(a)(2). “The presumption under Rule 609(a)(2) . . . is that the ‘essential facts’ of a witness’s

convictions, including the statutory name of each offense, the date of conviction, and the

sentence imposed, are included within the ‘evidence’ that is to be admitted for impeachment

purposes.” Estrada, 430 F.3d at 615.

       The applicability of these rules is limited by Rule 609(b), which provides that “if more

than 10 years have passed since the witness’s conviction or release from confinement for it,




                                                  3
whichever is later,” “[e]vidence of the conviction is admissible only if . . . its probative value,

supported by specific facts and circumstances, substantially outweighs its prejudicial effect.”

Fed. R. Evid. 609(b)(1). 2 As an initial matter, it is undisputed that all of the convictions listed on

Plaintiff’s Criminal History Report (and his release from confinement from those convictions)

occurred before the 2009 arrest giving rise to this litigation, and thus, as of now, are more than

ten years old. Defendant argues that the ten-year lookback period under Fed. R. Evid. 609(b)

should be measured from the date of Plaintiff’s 2009 arrest, and that most of his prior

convictions occurred within that ten-year period. (Dkt. No. 419, at 9-10). However, courts in this

Circuit typically measure Fed. R. Evid. 609(b)’s ten-year lookback period from the time of trial.

See, e.g., Dougherty v. Cnty of Suffolk, No. 13-cv-6493, 2018 WL 1902336, at *3, 2018 U.S.

Dist. LEXIS 67465, at *8-9 (E.D.N.Y. Apr. 20, 2018) (finding that Fed. R. Evid. 609(b) applied

to convictions that occurred more than ten years prior to trial, but less than ten years before the

2012 incident giving rise to the litigation); U.S. v. Bumagin, 136 F. Supp. 3d 361, 377 (E.D.N.Y.

2015) (finding that Fed. R. Evid. 609(b) did not apply to certain of the defendant’s convictions

where he was released from incarceration for those convictions “less than ten years before trial

will begin in this case”); U.S. v. Brown, 606 F. Supp. 2d 306, 313 (E.D.N.Y. Mar. 10, 2009)

(finding that Fed. R. Evid. 609(b) was applicable to the defendant’s conviction for criminal

possession where, “as of . . . the first day of trial in the underlying action, [the defendant’s]

conviction . . . was more than ten years old”); see also United States v. Thomas, 815 F. App’x


2
  Fed. R. Evid. 609(b) also requires that a party seeking to use such a conviction for impeachment purposes “give[] an
adverse party reasonable written notice of the intent to use it so that the party has a fair opportunity to contest its use.”
Fed. R. Evid. 609(b)(2). Plaintiff argues that Defendant has not provided the necessary written notice. (Dkt. No. 414-
1, at 9-10). Defendant argues that he provided such notice in his Fed. R. Civ. P. 26 pretrial disclosures, and that
Plaintiff has therefore “had adequate opportunity to argue as to the Court as to why the jury should not hear about his
prior convictions.” (Dkt. No. 419, at 8). The Court agrees that, based on Defendant’s notice in his pretrial disclosures
of his intent to seek admission of Plaintiff’s Criminal History Report, Plaintiff has had a “fair opportunity” to contest
the admission of his ten-year old convictions (and, in fact, did so in his own motion in limine). The Court therefore
finds that the requirements of Fed. R. Evid. 609(b) have been met.



                                                             4
671, 677 (3d Cir. 2020) (citing circuit caselaw considering end point for Rule 609(b) as the date

of trial). 3 Therefore, the Court finds that the “more stringent” balancing test under Fed. R. Evid.

609(b) applies to all of Plaintiff’s convictions. Brown, 606 F. Supp. 2d at 313-14.

         The Second Circuit has “recognized that Congress intended that convictions over ten

years old be admitted ‘very rarely and only in exceptional circumstances.’” Zinman v. Black &

Decker (U.S.), Inc., 983 F.2d 431, 434 (2d Cir. 1993) (quoting S.Rep. No. 1277, 93d Cong., 2d

Sess., reprinted in 1974 U.S.C.C.A.N. (93 Stat.) 7051, 7062). Courts reviewing the admission of

convictions under Rule 609(b) must “‘make an on-the-record finding based on specific facts and

circumstances that the probative value of the evidence substantially outweighs the danger of

unfair prejudice.’” Jones v. N.Y. City Health & Hosps. Corp., 102 F. App’x. 223, 226 (2d Cir.

2004) (quoting United States v. Mahler, 579 F.2d 730, 734 (2d Cir. 1978)). In conducting the

necessary balancing test, “courts in this Circuit consider the following factors: ‘[1] the

impeachment value of the prior crimes, [2] the date of the conviction and the [witness’s]

subsequent history, [3] the degree of similarity between the past crimes and this crime, [4] the

centrality of the [witness’s] credibility in this case, and [5] the importance of the [witness’s]

testimony.’” Brown, 606 F. Supp. 2d at 311-12 (citation omitted). “Although all of these factors

are relevant, ‘[p]rime among them is [the first factor, i.e.] whether the crime, by its nature, is

probative of a lack of veracity.” Id. (quoting U.S. v. Ortiz, 553 F.2d 782, 784 (2d Cir. 1977)).

         “[C]ourts in this Circuit have consistently admitted convictions over ten years of age

when the prior crimes involved falsification and the credibility of the testifying witness was


3
  In United States v. Oliver, 626 F.2d 254 (2d Cir. 1980), the only case from this Circuit that Defendant cites in support
of his argument, the Second Circuit merely found that the District Court “acted well within [its] discretion in ruling
that, if [a criminal defendant] took the stand, his prior convictions . . . all within 10 years of the present arrest, would
be admitted to impeach [his] credibility.” Id. at 264. The case does not establish, or suggest, a general rule that, in a
civil case arising from an allegedly unlawful arrest like this one, Fed. R. Evid. 609(b)’s lookback period is measured
from the date of the allegedly improper arrest, rather than the time of trial.



                                                             5
crucial to the outcome of the current case.” United States v. Chervin, No. 10-cr-918, 2013 WL

124270, at *5, 2013 U.S. Dist. LEXIS 4012, at *15 (S.D.N.Y. Jan. 10, 2013) (citing Zinman, 983

F.2d at 434; United States v. Gilbert, 668 F.2d 94, 97 (2d Cir. 1981)). In Zinman, 938 F.2d at

434, the Second Circuit affirmed the district court’s admission of Zinman’s 17-year old

conviction for Medicare fraud. It observed that the district court’s “on-the record determination”

included findings that “making a false statement to a government agency is a crime akin to

perjury, and that Zinman’s conviction therefore bore heavily on his credibility,” “the jury’s

assessment of Zinman’s credibility was highly relevant to several disputed issues in the case,”

and “any resulting prejudice to Zinman was substantially outweighed by the probative value of

the evidence.” Id. The Second Circuit found “this determination was supported by the record and

was well within the district court's discretion.” Id.

       Plaintiff’s Criminal History Report includes the following convictions that require proof

of or admission to a dishonest act or false statement and, therefore, bear on Plaintiff’s propensity

for truthfulness: (1) two August 2004 felony convictions of Offering a False Instrument to File in

the First Degree, N.Y Penal Law § 175.35; (2) a September 2000 misdemeanor conviction of

Possession of a Forged Instrument in the Third Degree, N.Y Penal Law § 170.20; and (3) two

misdemeanor convictions, one in April 1995 and one in August 1993, of Issuing a Bad Check,

N.Y Penal Law § 190.05(1). See N.Y Penal Law § 175.35 (requiring proof or admission of

“knowing that a written instrument contains a false statement or false information” and offering

or presenting it to a public officer or public servant with knowledge that it would become part of

the records of such public office or public servant); N.Y Penal Law § 170.20 (requiring proof or

admission of “knowledge that [a possessed or uttered instrument] is forged” and “intent to

defraud, deceive or injure another”); N.Y Penal Law § 190.05(1) (requiring proof or admission




                                                   6
of “knowing that he or his principal . . . does not then have sufficient funds with the drawee to

cover” a check, and “inten[t] or belie[f] at the time of utterance that payment will be refused by

the drawee upon presentation”).

        Beginning with Plaintiff’s 2004 (17-year-old) convictions of Offering a False Instrument

to File in the First Degree, these are felony convictions that have significant impeachment value

with respect to Plaintiff’s propensity for truthfulness. They are also entirely dissimilar to the drug

possession crime that Plaintiff was allegedly wrongfully convicted of, and there is thus a

relatively low risk that the jury will unfairly infer that these prior convictions make it more likely

that Plaintiff possessed cocaine on the day of his arrest. Moreover, the issues in this case turn

heavily on the jury’s evaluation of the credibility of Plaintiff’s and Defendant’s competing

narratives regarding the circumstances of Plaintiff’s arrest, and Plaintiff’s testimony is crucial

evidence the jury will need to consider in making that determination. Thus, notwithstanding the

age of these convictions, which weighs somewhat against their admissibility, the Court finds

that, in light of the nature of the convictions and the centrality of Plaintiff’s credibility to the

jury’s evaluation of this case, the probative value of these convictions substantially outweighs

any prejudice to Plaintiff from their admission. Fed. R. Evid. 609(b). Therefore, Defendant may

introduce evidence of these convictions to impeach Plaintiff for truthfulness, but that evidence

must be strictly limited to “the ‘essential facts’ of [the] convictions, including the statutory name

of each offense, the date of conviction, and the sentence imposed.” Estrada, 430 F.3d at 615.

        The Court reaches a different conclusion with respect to Plaintiff’s 2000 (21-year-old),

1995 (26-year-old) and 1993 (28-year-old) convictions. While these convictions do bear on

Plaintiff’s truthfulness to some degree, they are misdemeanor convictions that are less serious

and more stale than Plaintiff’s 2004 felony convictions. In light of the fact that Plaintiff may be




                                                    7
impeached by his more recent felony convictions, any minimal additional probative value these

older misdemeanor convictions have in determining his propensity for truthfulness does not

substantially outweigh the risk of unfair prejudice under Fed. R. Evid. 403. As such, Defendant

may not impeach Plaintiff with evidence of these convictions.

               2.      Relevance to Damages

       Defendant argues that Plaintiff’s incarceration history is relevant to his claim for

emotional distress damages. Specifically, Defendant argues that “the fact that Plaintiff[] claims

that this incarceration caused him to seek therapy, as opposed to other incarceration, is relevant

to the causation question on damages before the jury,” and that “Plaintiff's incarceration history

and the lack of any emotional injuries from his prior incarceration is relevant to the

compensatory damages question in this case for the jury to decide.” (Dkt. No. 413-4, at 18; Dkt.

No. 419, at 11-12). Plaintiff argues that any probative value of his incarceration history is

substantially outweighed by the risk of unfair prejudice under Fed. R. Evid. 403, and that, if the

Court does admit Plaintiff’s incarceration history as relevant to his emotional damages claim, the

Court should bifurcate the liability and damages phase of the trial to avoid any risk of unfair

prejudice in his liability case. (Dkt. No. 414-1, at 13-15). Defendant opposes Plaintiff’s request

for bifurcation, arguing that bifurcation would be “unduly burdensome to [him] as [he has]

already began significant trial preparations for all issues” and would “unnecessarily prolong this

litigation.” (Dkt. No. 419, at 12). Plaintiff also reserves the right to withdraw his claim for

emotional distress damages if the Court admits his incarceration history and denies his request

for bifurcation, and argues that, if he does so, his criminal and incarceration history will not be

admissible, as this history is irrelevant to the other types of damages he seeks, particularly “loss

of liberty” damages. (Dkt. No. 414-1, at 15-18).




                                                   8
           Courts in this Circuit have held that, where emotional distress damages arising from

unlawful incarceration are at issue, a “plaintiff’s prior arrest and incarceration history are

relevant to the jury’s determination of damages” “[b]ecause a plaintiff ‘who has had a number of

prior arrests and detentions is likely to have suffered less distress than one who has never before

been detained’”; therefore, “defendants may inquire into plaintiff’s past arrests and

incarcerations,” but “may not . . . inquire into the reasons for [the] plaintiff’s prior arrests.”

Banushi v. Palmer, No. 08-cv-2937, 2011 WL 13894, at *3, 2011 U.S. Dist. LEXIS 419, at *7-9

(E.D.N.Y. Jan. 4, 2011) (quoting Wilson v. City of New York, No. 06-cv–229, 2006 U.S. Dist.

LEXIS 90050, at *1-2 4 (E.D.N.Y. Dec. 13, 2006)); Ramos v. Cnty. of Suffolk, 707 F. Supp. 2d

421, 424 (E.D.N.Y. 2010) (permitting the defendant to question the plaintiff about her prior

arrests “because it affected the plaintiff’s claim for emotional distress damages,” but precluding

the defendant from “go[ing] into what the reason for the arrest is”); Picciano v. McLoughlin, No.

07-cv-0781, 2010 WL 4366999, at *2, 2010 U.S. Dist. LEXIS 114704, at *7 (N.D.N.Y. Oct. 28,

2010) (finding that the “plaintiff's subsequent arrests are probative of Plaintiff’s claim for

emotional damages, and the probative value of the testimony is not substantially outweighed by

the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of cumulative evidence”);

Cicero v. City of New York, No. 11-cv-0360, 2011 WL 3099898, at *3, 2011 U.S. Dist. LEXIS

80880, at *7 (E.D.N.Y. July 25, 2011) (“Courts have held that information regarding past

convictions is ‘relevant to the extent plaintiff seeks to recover damages for emotional distress’”

because “‘a person who has previously been incarcerated may suffer less damage as a result of a




4
    No parallel Westlaw citation available.



                                                   9
subsequent wrongful incarceration’ than a person incarcerated for the first time.” (quoting Green

v. Baca, 226 F.R.D. 624, 656-57 (C.D. Cal. 2005))).

       Here, the Court finds that Defendant may inquire into the fact that Plaintiff was arrested

in October 2003 and the length of his resulting incarceration, as that information has significant

probative value for his emotional distress damages claim. However, Defendant may not inquire

into the reason for that arrest or incarceration (and, specifically, may not elicit testimony that the

arrest or incarceration was related to Plaintiff’s possession or sale of narcotics). Any probative

value that information has, if any, is substantially outweighed by the risk of unfair prejudice,

confusing the issues or misleading the jury under Fed. R. Evid. 403, especially given the

similarity of that conviction to the 2010 conviction that gave rise to this case. To the extent

Defendant seeks admission of Plaintiff’s other arrests that did not result in felony convictions,

the Court finds that, as these arrests predated Plaintiff’s 2009 arrest by a number of years and did

not result in Plaintiff’s incarceration, any probative value they may have to Plaintiff’s emotional

distress damages claim is substantially outweighed by the risk of unfair prejudice under Fed. R.

Evid. 403. Moreover, because Plaintiff’s Criminal History Report contains substantial prejudicial

information about the reasons for Plaintiff’s arrests and incarceration whose probative value is

substantially outweighed by the risk of unfair prejudice, Fed. R. Evid. 403, Exhibit D-25 is not

admissible into evidence for purposes of this limited permissible inquiry.

       Having reached this conclusion, the Court denies Plaintiff’s request to bifurcate the

proceedings. Under Federal Rule of Civil Procedure 42, a court may bifurcate the trial of issues

or claims “[f]or convenience, to avoid prejudice, or to expedite and economize.” Fed. R. Civ. P.

42(b). “[B]ifurcation requires the presence of only one of these conditions,” Ricciuti v. New York

City Transit Authority, 796 F.Supp. 84, 86 (S.D.N.Y.1992), and the decision to bifurcate a trial




                                                  10
rests “firmly within the discretion of the trial court.” Katsaros v. Cody, 744 F.2d 270, 278 (2d

Cir.1984). “On a case-by-case basis, courts should examine, among other factors, whether

bifurcation is needed to avoid or minimize prejudice, whether it will produce economies in the

trial of the matter, and whether bifurcation will lessen or eliminate the likelihood of juror

confusion.” Lewis v. City of New York, 689 F.Supp.2d 417, 429 (E.D.N.Y.2010) (citations

omitted). Having considered these factors, the Court does not find bifurcation to be appropriate

in this case. The Court recognizes that, in cases involving emotional distress damages claims,

some courts have bifurcated trials to avoid prejudice that damages-related evidence of prior

arrests and incarcerations would cause to a plaintiff’s liability case. See, e.g., Wisdom v.

Undercover Police Officer No. C0127, 879 F. Supp. 2d 339, 342 (E.D.N.Y. 2012). However,

here, where some of Plaintiff’s more serious prior convictions will be admitted in any event to

impeach him for truthfulness, the Court does not find that additional prejudice caused by the

admission of his 2003 arrest and subsequent incarceration (without explanation of the reason for

that arrest and incarceration) creates an undue prejudice that would warrant bifurcation under

Fed. R. Civ. P. 42(b). Moreover, the parties may request a limiting instruction to the jury

regarding the purpose for which they may consider this evidence. See Mensler v. Wal-Mart

Transp., LLC, No. 13-cv-6901, 2015 WL 7573236, at *4, 2015 U.S. Dist. LEXIS 159396, at *12

(S.D.N.Y. Nov. 24, 2015) (“Where the prejudicial effect of the damages evidence can be cured

with a limiting instruction to the jury, as is the case here, bifurcation is not justified.”).

        Finally, in the event Plaintiff chooses to withdraw his claim for emotional distress

damages, the Court agrees with Plaintiff’s contention that his prior arrests and incarceration are

irrelevant to his separate claim for “loss of liberty” damages, i.e. the damages that he may be

entitled to collect simply by virtue of being wrongfully deprived of liberty for a period of time,




                                                   11
separate and apart from any mental, physical or emotional distress he may have suffered as a

result of that deprivation. See Kerman v. City of New York, 374 F.3d 93, 121-32 (2d Cir. 2004)

(establishing that loss of liberty damages are entirely separate from emotional distress damages,

and may be awarded even in the absence of any proof of physical, mental or emotional harm).

Defendant does not appear to argue that Plaintiff’s criminal history is relevant to his claim for

loss of liberty damages, and the case law establishes that it is not. See, e.g., Davis v. Velez, 15 F.

Supp. 3d 234, 251-52 (E.D.N.Y. 2014); Nibbs v. Goulart, 822 F. Supp. 2d 339, 344-45

(S.D.N.Y. 2011). Therefore, if Plaintiff chooses to withdraw his claim for emotional distress

damages, inquiry into his arrest in 2003 and resulting incarceration will not be permitted.

       B.      Plaintiff’s Prison Record (D-27)

       Defendant seeks to admit Exhibit D-27, Plaintiff’s Inmate Status Report for Parole Board

Appearance, as relevant to Plaintiff’s claim for emotional distress damages and loss of liberty

damages. Defendant argues that he “should be able to examine Plaintiff on how his own

violations resulted [in] [Special Housing Unit (“SHU”)] confinements and [how his] failure to

engage in constructive behaviors caused him to max out on his sentence.” (Dkt. No. 413-4, at 18;

see also Dkt. No. 419, at 13). Defendant also argues that “one of Plaintiff’s disciplinary issues in

prison was for ‘false information’ which relates directly to his propensity for truthfulness, thus it

should be admitted on this basis as well.” (Id.). Plaintiff opposes admission of the Parole Report,

arguing that it does not actually demonstrate that his incarceration was lengthened by any

disciplinary problems, that it “serves no purpose other [than] to put Plaintiff in a bad light before

the jury,” and that any probative value it has is substantially outweighed by the risk of unfair

prejudice. (Dkt. No. 418, at 13-14).




                                                  12
               1.      Impeachment for Truthfulness

       Rule 608(b) “states that the court may, on cross-examination of a witness, allow inquiry

as to specific instances of conduct, ‘if they are probative of the character for truthfulness or

untruthfulness of ... the witness.’” Tapp v. Tougas, No. 05-cv-1479, 2018 WL 1918605, at *3,

2018 U.S. Dist. LEXIS 66743, at *9 (N.D.N.Y. Apr. 20, 2018) (quoting Fed. R. Evid. 608(b)). A

disciplinary conviction for false information may relate to a witness’s credibility if it is a

“specific instance[ ] of conduct that [is] probative of the character for truthfulness of the

[witness].” Id., at *4, 2018 U.S. Dist. LEXIS 66743, at *10 (allowing inquiry into the plaintiff’s

prison infraction for false information). However, “the actual disciplinary histories are not

admissible to attack character for truthfulness because they are extrinsic evidence prohibited by

Rule 608(b).” Id. (citing Eng v. Scully, 146 F.R.D. 74, 78 (S.D.N.Y. 1993) (“Rule 608(b) of the

Federal Rules of Evidence prohibits the introduction of extrinsic evidence of specific instances

of conduct for the purpose of attacking one’s credibility. Fed. R. Evid. 608(b). This rule does not

prohibit inquiry into Plaintiff’s conduct for impeachment but does prohibit the introduction into

evidence of his disciplinary records.”)). Therefore, Exhibit D-27 is not admissible for

impeachment with respect to Plaintiff’s disciplinary conviction.

       Moreover, the inmate status report does not contain any information beyond a one-

sentence summary of Plaintiff’s tier III discipline conviction “for unauthorized exchange, having

other inmates’ criminal material and false information.” While a disciplinary conviction for false

information may relate to a witness’s credibility, the Court must consider whether the specific

incident has probative value regarding the witness’s credibility. See Brevard v. Schunk, No. 18-

cv-42, 2020 WL 374563, at *3, 2020 U.S. Dist. LEXIS 11089, at *7-9 (N.D.N.Y. Jan. 23, 2020)

(finding that false information disciplinary conviction was “only minimally probative” of the

plaintiff’s character for truthfulness and excluding cross examination regarding the incident). At


                                                  13
the pretrial conference, Defendant represented that this incident involved Plaintiff doing legal

work on behalf of another inmate, and referred the Court to Plaintiff’s deposition testimony;

however, in his deposition testimony, Plaintiff did not acknowledge having been untruthful.

(Dkt. No. 300-8, at 42-45, 120-24, 126-28). On this record, the Court does not find that

Plaintiff’s disciplinary conviction related to doing legal work without prior permission is

probative of Plaintiff’s character for truthfulness or untruthfulness. Therefore, cross examination

of Plaintiff regarding his disciplinary conviction for false information is precluded.

                  2.       Relevance to Loss of Liberty Damages

         As to Plaintiff’s claim for loss of liberty damages, Defendant argues that he should be

able to inquire into “Plaintiff’s own actions which may have made his incarceration worse or

lengthier and thus Plaintiff failed to mitigate his damages,” and should be able to admit Exhibit

D-27 for that purpose. (Dkt. No. 419, at 13). However, neither Exhibit D-27 nor any other

evidence on Defendant’s exhibit list establishes that Plaintiff’s period of incarceration was

extended as a result of disciplinary infractions or misbehavior on his part. 5 Absent such

evidence, the Court finds that the probative value of Exhibit D-27 and Defendant’s proposed line

of inquiry, if any, is substantially outweighed by the risk of unfair prejudice, confusing the issues

or misleading the jury under Fed. R. Evid. 403. Therefore, the Court will not allow cross-

examination into Plaintiff’s prison disciplinary record or admission of Exhibit D-27 for this

purpose.




5
  The Court notes that Plaintiff contends that he “was denied ‘conditional release’ because Plaintiff would not accept
responsibility for a crime Plaintiff did not commit,” and because he refused to complete a drug treatment program
which would have “again required [him] to accept responsibility for the charges underlying [h]is conviction.” (Dkt.
No. 418 at 13-14).



                                                         14
                  3.       Relevance to Emotional Distress Damages

         As to Plaintiff’s claim for emotional distress damages, Defendant argues that he

“expect[s] that Plaintiff will testify to great lengths about how bad the New York State prison

system was” and that he “should be able to examine Plaintiff on how his own violations resulted

[in] SHU confinements.” (Dkt. No. 413-4, at 18). Defendant is apparently referring to Exhibit D-

27’s note that, “[o]n 8/2/11 [Plaintiff] was found guilty of a tier III discipline for unauthorized

exchange, having other inmates’ criminal material and false information,” which “carried a 3

month SHU sanction.” To the extent—and only to the extent—that Plaintiff puts the mental or

emotional distress he suffered during his confinement in the SHU at issue through his testimony,

Defendant may conduct a limited inquiry as to the reasons for such confinement. Otherwise,

neither Exhibit D-27 nor a general line of inquiry into Plaintiff’s prison disciplinary record

carries any probative value to Plaintiff’s claim for emotional distress damages that is not

substantially outweighed by the risk of unfair prejudice, confusing the issues or misleading the

jury under Fed. R. Evid. 403.

III.     DEFENDANT’S MOTION IN LIMINE

         A.       Testimony of Seankirre Walker, Muriel Jeanty, Cleavon Wills and Walter
                  Romero Regarding Plaintiff’s “Mental and Emotional State”

         Defendant seeks to preclude Seankirre Walker, 6 Muriel Jeanty, Cleavon Wills and Walter

Romero from presenting testimony regarding Plaintiff’s “mental and emotional state,” on the

grounds that: (1) calling multiple witnesses to testify on this subject “needlessly present[s]

cumulative evidence” so as to warrant their testimony’s exclusion under Fed. R. Evid. 403; and

(2) “none of these witnesses were disclosed as, nor are they qualified to be expert witnesses,”



6
  Since Plaintiff represents that Walker “won’t testify as she is unavailable,” (Dkt. No. 418, at 2), Defendant’s motion
to preclude her testimony is denied as moot.



                                                          15
and any testimony they present on Plaintiff’s “mental fitness” constitutes lay opinion testimony

that is “based on scientific, technical, or other specialized knowledge,” and therefore prohibited

by Fed. R. Evid. 701. (Dkt. No. 413-4, at 4-5). Plaintiff responds that these witnesses “will

testify as to what they observed or experienced between themselves and Plaintiff before and after

Plaintiff’s incarceration,” and that each will present testimony regarding their interactions with

Plaintiff “under separate and different circumstances”: Wills “as to Plaintiff’s changed state of

mind, work ethic and overall demeanor while at work,” Romero “as to Plaintiff’s changed

behavior in social settings/environments,” and Jeanty “as to Plaintiffs [sic] changed behavior in

their home environment and family setting.” (Dkt. No. 418, at 2).

       Under Fed. R. Evid. 701, these witnesses obviously may not provide testimony or

assessments regarding Plaintiff’s mental or emotional health that is “based on scientific,

technical, or other specialized knowledge,” Fed. R. Evid. 701(c), and Plaintiff confirmed at the

pre-trial conference that he does not seek to have these witnesses present such testimony. These

witnesses may testify as to their direct observations of Plaintiff’s behavior before and after his

incarceration, so long as their testimony is limited to facts that are derived from their “personal

knowledge,” Fed. R. Evid. 602, and opinions that are “rationally based on [their] perception” of

Plaintiff’s behavior, Fed. R. Evid. 701(a). Such lay testimony may be relevant in corroborating

Plaintiff’s own testimony that he suffered mental and emotional distress as a result of

Defendant’s alleged fabrication of evidence, and may be helpful to the jury in determining

whether, and in what amount, to award Plaintiff damages for such emotional distress. Moreover,

because Plaintiff represents that each witness will provide distinct testimony as to their

observations of how Plaintiff’s mental and emotional distress manifested itself in different

aspects of his life, preclusion of their testimony as cumulative under Fed. R. Civ. P. 403 would




                                                 16
be premature. See, e.g., Ali v. Connick, No. 11-cv-5297, 2016 WL 3002403, at *11, 2016 U.S.

Dist. LEXIS 67466, at *33 (E.D.N.Y. May 23, 2016) (“It would ordinarily be inappropriate for

any party to call two witnesses to offer the same testimony because such testimony would be

cumulative. However, at this time it is impossible to know whether [one witness’s] testimony

will be cumulative of [another witness’s] because neither has testified.” (quoting Giladi v.

Strauch, No. 94-cv-3976, 2007 WL 415365, at *10, 2007 U.S. Dist. LEXIS 8666, at *34-35

(S.D.N.Y. Feb. 6, 2007)).

       Therefore, the Court denies Defendant’s motion to preclude the testimony of Muriel

Jeanty, Cleavon Wills and Walter Romero without prejudice, subject to his right to object at trial

to the extent such testimony becomes cumulative.

       B.      Testimony of Plaintiff’s Mental Health Counselor, Yvette Brown-Sutnick

       Defendant seeks to preclude the testimony of Plaintiff’s mental health counselor, Yvette

Brown-Sutnick, on the grounds that Plaintiff failed to timely disclose Brown-Sutnick as a non-

retained uncompensated treating physician, and did not provide a description of “the subject

matter on which the witness is expected to present evidence under Federal Rule of Evidence 702,

703, or 705” or a “summary of the facts and opinions to which the witness is expected to testify,”

pursuant to Fed. R. Civ. P. 26(a)(2)(A) and (C). (Dkt. No. 413-4, at 7-10). Defendant argues that,

even if the Court allows Brown-Sutnick to testify, it should, “at minimum,” hold a Daubert

hearing to assess her qualifications and the reliability of her testimony under Fed. R. Evid. 702.

(Id. at 10-13). Defendant also asserts that Brown Sutnick is “at best . . a licensed mental health

counselor” who is not qualified to make any “medical diagnosis of Plaintiff,” or “give any

causation medical opinion testimony.” (Dkt. No. 413-4, at 13).

       Plaintiff does not appear to dispute that his non-compliance with the requirements of Fed.

R. Civ. P. 26(a)(2) with respect to Brown-Sutnick precludes her from testifying as an expert


                                                 17
under Fed. R. Evid. 702, 703, or 705. Plaintiff nonetheless contends that she may testify as a fact

witness whose testimony is “limited to her personal treatment of Plaintiff using Her personal

notes.” (Dkt. No. 418, at 4). Plaintiff relies on case law establishing that treating physicians who

are not qualified or disclosed as experts may nonetheless testify as fact witnesses “solely as to

their personal knowledge of their patient’s treatment,” including “the physician’s opinions

regarding the patient’s condition, diagnosis, treatment and prognosis based on his or her

observations of the patient during the period of consultation,” and the physician’s opinions as to

“causation based on a treating physician’s treatment of his or her patient.” (Id. at 5 (collecting

case law)). However, Plaintiff has not addressed what, if any, opinions he expects to elicit from

Brown-Sutnick regarding diagnosis and causation and to what extent any such opinions by a

“licensed mental health counselors” are admissible.

       At this stage, the Court grants Defendant’s motion to the extent it seeks to preclude

Brown-Sutnick from presenting expert testimony pursuant to Fed. R. Evid. 702, 703 and 705. At

the pretrial conference, the Court ordered that, to the extent Plaintiff intends to continue to

pursue his emotional distress damages claim and call Brown-Sutnick as a witness, he should

submit a proffer by July 6, 2021 explaining “what relevant, admissible testimony from Yvette

Brown-Sutnick he seeks to offer at trial.” (Dkt. No. 437, at 2). The Court reserves judgment on

Brown-Sutnick’s testimony until after its review of any such proffer.

       C.      Testimony of Other Witnesses

       Defendant moves to preclude the testimony of various fact witnesses Plaintiff intends to

call, arguing that these witnesses’ testimony is relevant only to claims which have been

dismissed. (Dkt. No. 413-4, at 5-7). In response to Plaintiff’s request to issue subpoenas to

thirteen witnesses, which included most of the witnesses whose testimony Defendant seeks to

preclude, (Dkt. No. 393), the Court ordered Plaintiff to submit a letter with “a particularized


                                                 18
description of what relevant testimony would be provided by” many of the witnesses, (Dkt. No.

397). Plaintiff submitted such a letter, (Dkt. No. 417), and the Court and the parties discussed

Plaintiff’s subpoena requests at a telephonic conference on June 17, 2021, after which the Court

ordered further supplemental briefing with respect to the relevance of several witnesses. The

parties submitted such briefing, (Dkt. Nos. 431, 434), and the relevance of certain witnesses was

further discussed at the June 28, 2021 pretrial conference. Having considered the arguments

raised in the various briefing, the June 17 telephonic conference and the June 28 pretrial

conference, the Court explains its rulings with respect to each witness whose testimony

Defendant seeks to preclude.

               1.      Rebecca L. Wittman, Esq.

       Defendant moves to preclude the testimony of Rebecca L. Wittman, Esq., the attorney

who represented Plaintiff in his criminal trial, arguing that her testimony is only relevant to

Plaintiff’s dismissed Brady claims. (Dkt. No. 413-4, at 5-6). Plaintiff has not responded to this

argument. (Dkt. Nos. 418, 419). Wittman lacks any personal knowledge of what happened at the

scene of Plaintiff’s arrest or what evidence was collected, Fed. R. Evid. 602, and Plaintiff has not

proffered any relevant testimony she might have on his fabrication of evidence claims.

Therefore, the Court grants Defendant’s motion to preclude Wittman from testifying at trial.

               2.      Scott McNamara

       Defendant moves to preclude the testimony of Oneida County District Attorney (“DA”)

Scott McNamara, arguing that his testimony is only relevant to Plaintiff’s dismissed Brady

claims. (Dkt. No. 413-4, at 5-6). Plaintiff argues that McNamara “will testify to the fact that




                                                 19
Defendant Cerminaro told him that He (Cerminaro) picked the loose contraband off the ground”

at the scene of Plaintiff’s arrest, which contradicts Defendant’s version of events. 7

         In his deposition, McNamara testified that, after questioning Defendant and other officers

during Plaintiff’s post-conviction proceedings, he “got the impression that [Defendant] found the

bag and he was going back and picking everything up, trying to pick up everything that he could,

that [Plaintiff was] discarding”; that Defendant told him he “picked up a bag that [Plaintiff] had

discarded and he picked up all the other chunks that he could locate that he saw [Plaintiff]

throwing”; that he “remember[ed] Cerminaro saying that he went back and picked up all the

cocaine”; and that “it was my understanding it was cocaine in its crack form so he could pick it

up.” (Dkt. No. 300-16, at 170-73). However, when specifically asked if he had questioned the

officers as to whether they had picked up additional contraband from the ground and added it to

the bag, McNamara said “I don’t remember asking that question,” and “I don’t believe they

would do that because it doesn’t make any sense.” (Id. at 165-66). The following day,

McNamara clarified that “what I remember specifically [Defendant] telling me was that he

picked up a baggy and he collected that,” and that he did not “remember anyone talking about

picking up pieces of crack cocaine and putting it back in the bag.” (Dkt. No. 300-17, at 23).


7
  Plaintiff also argues that McNamara’s testimony will establish that “Defendant Cerminaro also told DA McNamara
that He (Cerminaro) is in a photograph taken by Lt. Dougherty.” (Dkt. No. 417, at 8). However, the Court does not
find that McNamara’s testimony is admissible to establish this fact. McNamara’s testimony establishes only that, when
questioned by McNamara, Defendant did not deny that his feet were visible in one of the photographs and admitted
he was present at the time the photographs were taken, but maintained that he had no recollection of the photographs
being taken. (Dkt. No. 300-16, at 75, 82, 86-87, 129, 133-34). In his deposition, Defendant testified that he does not
recall whether or not the feet visible in the relevant photograph are his, but that he has been told that they are; he has
not denied that they are his feet and, more importantly, has admitted that he was present while Dougherty
photographed the scene of Plaintiff’s arrest. (Dkt. No. 300-6, at 53-54, 132, 136-37, 139). Moreover, Dougherty has
testified that the feet visible in the photograph are, in fact, Defendant’s. (Dkt. No. 300-4, at 26-27, 71). In light of this
testimony by Defendant and Dougherty themselves—who, unlike McNamara, have direct, firsthand knowledge of
who was present and what occurred at the time the photographs were taken—the Court finds that any minimal
probative value of McNamara’s testimony on this point is substantially outweighed by the danger of needlessly
presenting cumulative evidence. Fed. R. Evid. 403.




                                                            20
         The Court has already found that, “[e]specially in light of his subsequent clarifications,”

these “imprecise recollections from a meeting that took place several years before his deposition

are insufficient to raise a genuine dispute as to whether Defendant Cerminaro improperly

commingled evidence,” i.e. by picking up loose substance off the ground and adding it to the

torn bag he collected. Jeanty, 2021 WL 149051, at *21, 2021 U.S. Dist. LEXIS 7737, at *66-68.

In ruling on a motion for reconsideration by Plaintiff, the Court has also found that, in the

absence of other competent evidence and in light of the record as a whole, McNamara’s second-

hand recollections are similarly insufficient to raise a triable issue as to Plaintiff’s alternative

theory that Defendant fabricated evidence by charging him with possession of drugs that came

from the loose contraband scattered on the ground, rather than from the torn bag. Jeanty v. City

of Utica, No. 16-cv-00966, 2021 WL 2525061, at *7, 2021 U.S. Dist. LEXIS 116595, at *21-22

(N.D.N.Y. April 15, 2021). Those questions are not at issue in this trial.

         However, McNamara’s testimony that he recalled Defendant Cerminaro telling him that

he did, in fact, collect loose substance off the ground—testimony which McNamara did not

unambiguously recant, 8 and which is inconsistent with Defendant Cerminaro’s version of events

as described in his Supporting Deposition, his testimony during Plaintiff’s criminal proceedings,

and his deposition testimony in this case—bears on Defendant Cerminaro’s credibility as a

witness, and the truthfulness of his narrative regarding what he did and observed at the scene of




8
  McNamara testified that “what I remember specifically [Defendant] telling me was that he picked up a baggy and
he collected that,” and that he did not “remember anyone talking about picking up pieces of crack cocaine and putting
it back in the bag,” (Dkt. No. 300-17, at 23), but it is unclear whether he intended to recant his prior testimony that
Defendant had told him that he also “picked up all the other chunks that he could locate that he saw [Plaintiff]
throwing,” (Dkt. No. 300-16, at 170-73).



                                                         21
Plaintiff’s arrest. As these are key issues in the case, the Court will allow McNamara to testify

for this purpose, and accordingly denies Defendant’s motion to preclude his testimony.9

                  3.        Kurt Schultz, Esq., Grant Garramone, and Sarah Demellier

         Defendant moves to preclude the testimony of Kurt Schultz, Assistant DA (“ADA”)

Grant Garramone, and ADA Sarah Demellier, arguing that these witnesses’ testimony is only

relevant to Plaintiff’s dismissed Brady claims. (Dkt. No. 413-4, at 5-6). At the phone conference

to discuss Plaintiff’s subpoena requests, after the Court indicated that it would permit McNamara

to testify, Plaintiff withdrew his request that the Court issue a subpoena to Schultz, Garramone

and Demellier, and indicated that he no longer intends to call them at trial. Therefore,

Defendant’s request to preclude the testimony of these witnesses is denied as moot.

                  4.        Inv. Joseph Trevasani and Charles Brown, Esq.

         Defendant moves to preclude the testimony of Inv. Joseph Trevasani and Charles Brown,

Esq., arguing that these witnesses’ testimony is only relevant to Plaintiff’s dismissed Brady

claims (for Trevasani and Brown) and Plaintiff’s dismissed Monell claim (for Trevasani). (Dkt.

No. 413-4, at 5-7). Plaintiff argues that these witnesses have relevant testimony based on what

they learned from Trevasani’s investigation into Plaintiff’s civilian complaint and Brown’s

investigation into Plaintiff’s Freedom of Information Law (“FOIL”) requests; their statements

during a December 2012 surreptitiously recorded meeting involving them, Plaintiff and

Dougherty; and Brown’s “reasons for withholding the [allegedly exculpatory] photographs from




9
  At the pretrial conference, the Court ordered the parties to update the Court by July 6, 2021 as to “[w]hether the
parties have agreed to stipulate to a set of relevant facts regarding the vacatur of Plaintiff’s conviction and subsequent
dismissal of his indictment in the interest of justice, and if not, what the parties’ respective positions are regarding
which facts and admissible evidence should be presented to the jury on these issues.” (Dkt. No. 437, at 2). The Court
reserves judgment on whether McNamara may present any testimony regarding the vacatur and dismissal of Plaintiff’s
conviction pending the parties’ update.



                                                           22
3/11/2010 to July 19, 2010,” when they were disclosed to Plaintiff in connection with his FOIL

requests. (Dkt. No. 417, at 5-7).

        Neither Trevasani nor Brown were present at the scene of Plaintiff’s arrest or involved in

his prosecution, and neither has firsthand, personal knowledge of the circumstances of Plaintiff’s

arrest or the evidence collected at the scene that would be relevant or helpful to the jury. Fed. R.

Evid. 602. Any secondhand knowledge they have comes from their investigations into Plaintiff’s

case years after the fact. Plaintiff has pointed to no specific testimony regarding the results of

those investigations, or things these witnesses were told by Defendant or other officers involved

in Plaintiff’s arrest or prosecution, that would call these officers’ credibility into question, or

otherwise be relevant to the issues before the jury. 10 To the extent both individuals made

speculative statements during the 2012 meeting with Plaintiff about what they believed officers

should have or may have done at the scene of Plaintiff’s arrest, or what evidence they believed

was or should have been collected, nothing in the record suggests that these statements were

based on their personal knowledge of what actually happened, or indeed, were anything more

than pure off-the-cuff speculation. Finally, the issue of Brown’s alleged four-month delay in

disclosing the allegedly exculpatory photographs to Plaintiff in response to his FOIL request is

not relevant in this case. Therefore, the Court grants Defendant’s motion to preclude Trevasani

and Brown from testifying at trial.

                 5.       Sgt. Edin Selimovic

        Defendant moves to preclude the testimony of Sgt. Edin Selimovic, arguing that his

testimony is only relevant to Plaintiff’s dismissed Brady claims. (Dkt. No. 413-4, at 5-6).


10
   Plaintiff argues that Trevasani “will testify that based on his personal knowledge and experience, in the
circumstances of this case it is an absolute certainty that Defendant Cerminaro picked up at least some of the larger
chunks of cocaine,” (Dkt. No. 417, at 6), but Trevasani’s speculative statements in the 2012 meeting hardly support
this conclusory assertion, and Plaintiff otherwise cites no record support for it.



                                                        23
Plaintiff argues that Selimovic “created the CD-Rom containing the photographs” that was

produced to Plaintiff, and he seeks to have Selimovic testify as to the date and time each

photograph was taken according to the photographs’ metadata. 11 Defendant objects to this

testimony on the grounds that: (1) “Selimovic was never disclosed, even as unretained expert,

under FRCP 26,” and “[a]s such this disclosure on the eve of trial is overwhelming prejudice to

Defendant”; and (2) “Selimovic was tendered as an expert on the Utica Police Department

Records Management System, not as a forensic computer scientist with a specialty in

photographs,” and he is “not qualified as an expert in this regard nor has he been disclosed as

such.” (Dkt. No. 434, at 3).

         Even accepting Defendant’s contention that testimony about the photographs’ metadata

concerning the date and time each picture was taken constitutes testimony “based on scientific,

technical, or other specialized knowledge within the scope of [Fed. R. Evid.] 702,” Fed. R. Evid.

701(c), the Court finds that Selimovic is qualified to present such testimony. Selimovic has a

“bachelor’s degree in cyber crime investigations with a focus in digital forensics” and a “masters

. . . in cyber security with [a] focus on digital forensics,” and is responsible for “oversee[ing] all

[Information Technology] functions for the [UPD].” (Dkt. No. 319-23, at 11, 14). He was the

UPD officer responsible for extracting the photographs from the UPD’s record system and

producing them to Plaintiff, along with their accompanying metadata. (Dkt. No. 300-7, at 3). In

his deposition, Selimovic gave clear testimony regarding the process for determining the date

and time each photograph was taken, including that “[y]our true accurate date and time is your

meta data which is in the photo itself.” (Dkt. No. 431-4, at 5). He also clearly testified as to the



11
   The Court addresses the parties’ separate, but related, contention regarding the admissibility of the time-stamped
version of the photographs used at Selimovic’s deposition, which Plaintiff seeks to admit at trial, below. See Section
III.D.2 infra.



                                                         24
limitations of using the metadata to obtain such information, including how pieces of metadata—

such as “date/time created,” “date/time modified,” and “date/time accessed”—may be affected

by the operating system used to view the photographs. (Dkt. No. 431-4, at 6-9). The Court rejects

Defendant’s attempt, on the eve of trial, to bar Plaintiff from calling Selimovic to present the

exact same analysis he presented in his deposition by arguing that Selimovic was never qualified

to present that testimony in the first place.

        Moreover, while it is true that Plaintiff never made the required expert disclosures under

Fed. R. Civ. P. 26 with respect to Selimovic, in these unusual circumstances and out of deference

to Plaintiff’s pro se status, the Court finds this failure excusable. Here, Selimovic was not an

expert retained by Plaintiff, but was proffered by Defendant as the UPD’s Information

Technology specialist. Selimovic himself was responsible for creating and producing to Plaintiff

the CD containing the photographs and their accompanying metadata. He was ordered by the

Magistrate Judge to provide a sworn affidavit affirming that “the photographs on the CD are all

of the photographs related to RMS 09-52210, that the metadata is complete . . . and that the

photographs are exactly as taken from the system,” (Dkt. No. 279, at 3), and he did so, (Dkt. No.

300-7). Selimovic was questioned at his deposition regarding the photographs and metadata that

he himself had extracted. As described above, his testimony suggested that his expertise was not

limited to surface-level knowledge of how the UPD maintained the photographs in their record

system, but included the ability to explain how those photographs’ metadata may be interpreted,

at least at the level necessary to answer Plaintiff’s questions. Based on all this, it was entirely

reasonable for Plaintiff, as a pro se litigant, to believe that Selimovic’s testimony was all he

needed to establish the date and time each photograph was taken according to the metadata, and

for him not to understand that he needed to disclose Defendant’s own proffered witness as an




                                                  25
expert. 12 Furthermore, Defendant can hardly claim prejudice from Plaintiff’s failure to disclose

Selimovic as an expert earlier. Plaintiff seeks only to have Selimovic testify on the same topics

on which he was questioned in his deposition nearly two years ago, and Defendant was certainly

on notice by that time that Plaintiff may seek to call Selimovic as a witness on these topics.

Therefore, the Court denies Defendant’s motion to preclude Selimovic from testifying at trial.

                  6.       Chief Mark Williams and Sgt. James Laurey

         Defendant moves to preclude the testimony of UPD Chief Mark Williams and Sgt. James

Laurey, arguing that their testimony is only relevant to Plaintiff’s dismissed Monell claim. (Dkt.

No. 413-4, at 6-7). Plaintiff argues generally that these witnesses’ testimony is necessary to

establish that Defendant failed to follow UPD policies, procedures and training with respect to

the collection of evidence at the scene of Plaintiff’s arrest. (Dkt. No. 431, at 1-5). Defendant

responds that such a line of inquiry is irrelevant because Defendant’s violation of UPD

procedures, even if established, does not itself amount to a constitutional violation. (Dkt. No.

434, at 1-2). While the Court agrees with this proposition (and Plaintiff does not dispute it, see

Dkt. No. 431, at 3), inconsistencies between Defendant’s explanation of his actions at the scene

of Plaintiff’s arrest and official UPD policies, procedures and training may be relevant to the

jury’s evaluation of his credibility and truthfulness, and the Court will permit inquiry into the

issue for that purpose. The question, then, is whether the testimony from Williams or Laurey that

Plaintiff seeks to admit is relevant to that purpose.




12
   The Court also observes that, during a discovery conference in this matter on January 30, 2020, Defendant
Dougherty’s counsel made the following representations with respect to the photographs’ metadata: “the metadata
says, ‘camera, date, time taken.’ All the pertinent information is contained in the metadata, which is on the CD. And
so we know how the pictures were taken . . . we know when they were taken . . . I can’t imagine what has not been
provided here in relation to the photographs . . . [the photographs] were taken on the 15th as the metadata from the
camera itself shows.” Especially as a pro se litigant, it would be understandable for Plaintiff to rely on counsel’s on-
the-record concession that the metadata accurately reflects the date and time each photograph was taken.



                                                          26
         As to Williams, Plaintiff argues that he is the “person that would be most familiar with

the policies and procedures and what and how UPD officers are required to know and do while

performing their duties as UPD Officers while on the job,” and that his testimony is necessary to

establish “that UPD officers are required to be fully familiar with all General Orders relating to

their jobs,” that “supporting depositions should include the facts,” and “what to do with evidence

and/or found property.” (Dkt. No. 431, at 2, 4). Examining the portions of Williams’ deposition

testimony Plaintiff relies on, Williams testified that all UPD officers are expected to have a

“working knowledge of every single policy in [the UPD] procedural manual,” but that officers

are “not expected to memorize [the manual] or know it offhand.” (Dkt. No. 431-2, at 19). When

asked specifically about the UPD’s General Order governing evidence collection and processing,

he testified that officers are expected to comply with that policy “within reason” because

“[p]olicies don’t necessarily cover every circumstance they can come across,” the “policies tend

to be black and white, but we do have a lot of gray areas,” and “there may be times [the officers]

have to act outside the policy if it’s reasonable.” (Id. at 27). With respect to the distinction

between “found property” and “evidence,” Williams only testified that, typically, an officer

would fill out a property receipt for “any property taken, whether it’s for safekeeping, found

property or evidence.” (Id. at 9-10). Here, however, Defendant testified that he did not collect the

narcotics he asserts constituted “found property.” Williams was never asked, nor did he testify,

about the standard or proper procedure when an officer identifies narcotics as “found property,”

and Plaintiff offers no specific testimony from Williams that is relevant to whether or not

Defendant followed UPD policies and procedures on the day of his arrest. 13


13
  The generalized testimony about basic UPD practices, including the practice for found property collected should be
readily obtainable from any of the various officers who are testifying. To the extent the officers at trial offer testimony
that is inconsistent with Williams’ on these points, the Court would reconsider its decision to preclude Williams from
testifying.



                                                           27
         As to Laurey, Plaintiff argues that his testimony is necessary to establish the training that

Defendant would have received as a UPD officer, and that according to Defendant’s own version

of events, he violated that training by: (1) leaving loose cocaine that he identified as “found

property” scattered along the ground, rather than collecting it; and (2) immediately collecting the

torn bag he allegedly saw Plaintiff discard, rather than waiting for an evidence technician to

collect it. (Dkt. No. 431, at 4-5). As to the first issue, the appropriate procedure with respect to

contraband identified as “found property” is discussed nowhere in the excerpts from Laurey’s

deposition that Plaintiff cites. (Dkt. No. 431-3). As to the second, while Laurey did testify that

evidence technicians are the only officers trained and allowed to collect evidence, he also

testified that, when an officer discovers narcotics evidence, rather than leaving it for an evidence

technician to collect, the officer might “secure” the evidence immediately by collecting it and

keeping it on the officer’s person until it can be placed into evidence, since “you don’t want

someone just grabbing it and picking it up . . . . so you would secure it, handle it that way . . .

until it’s turned over to somebody properly to handle it.” (Dkt. No. 431-3, at 6-10). Therefore, it

does not appear that Laurey has any relevant testimony regarding Defendant’s supposed non-

compliance with his UPD training.

         The Court finds that neither Williams nor Laurey has any relevant testimony to offer that

is not substantially outweighed by the danger of confusing the issues, undue delay, wasting time,

or needlessly presenting cumulative evidence. Fed. R. Evid. 403. Therefore, the Court grants

Defendant’s motion to preclude these witnesses from testifying at trial. 14



14
   As discussed below, while the Court is not permitting Williams or Laurey to testify, the Court will allow Plaintiff
to explore the issue of Defendant’s compliance or non-compliance with UPD policies and procedures, and may allow
him to use the UPD General Orders and training materials included on his exhibit list to the extent they are relevant
to these issues. The Court assumes that the parties can stipulate to the authenticity of these exhibits without the need
for testimony by Williams or Laurey.



                                                          28
                7.      Hon. Michael L. Dwyer

         Defendant moves to preclude the testimony of the Hon. Michael L. Dwyer, the judge who

presided over Plaintiff’s criminal case, arguing that his testimony is relevant only to Plaintiff’s

dismissed Brady claims. (Dkt. No. 413-4, at 5-6). Plaintiff argues that Judge Dwyer “will testify

about the effect of Defendant Cerminaro’s false and fabricated statements to the Court during the

2009/2010 prosecution” of Plaintiff. (Dkt. No. 417, at 9).

         Judge Dwyer was not present at the scene of Plaintiff’s arrest and has no ”personal

knowledge” of anything that happened there. Fed. R. Evid. 602. His involvement in Plaintiff’s

arrest and prosecution was limited to presiding over his criminal case as a judge. Plaintiff has not

proffered any testimony he might have that would be relevant or helpful to the jury in resolving

the remaining issues before it. Because Defendant has already stipulated that the allegedly

fabricated evidence in this case was “likely to influence a jury’s verdict” and that Plaintiff

suffered a “deprivation of life, liberty, or property as a result” of the alleged fabrication, the

probative value of any testimony Judge Dwyer could present regarding those elements, if any,

would be substantially outweighed by a danger of undue delay and wasting time. Fed. R. Evid.

403. Therefore, the Court grants Defendant’s motion to preclude Judge Dwyer from testifying at

trial.

         D.     Plaintiff’s Exhibits

         Defendant raises objections to a number of Plaintiff’s proposed exhibits. (Dkt. No. 413-4,

at 13-17). The Court addresses each of Defendant’s objections in turn.

                1.      P-25, P-25A and P-25B

         Exhibits P-25, P-25A and P-25B are Utica Police Department (“UPD”) property receipts

and property logs from two other incidents, unrelated to Plaintiff’s case. Defendant argues that

“these exhibits have nothing to do with this case,” that they are therefore irrelevant under Fed. R.


                                                  29
Evid. 401, and that any probative value they have is substantially outweighed by the danger of

jury confusion, Fed. R. Evid. 403. (Dkt. No. 413-4, at 13-14). Plaintiff asserts that these exhibits

demonstrate that “loose cocaine” found by UPD is typically collected and documented as “found

property.” Plaintiff apparently intends to use these exhibits to impeach Defendant’s testimony

that the reason he did not collect any loose substance off the ground in the alley where Plaintiff

was arrested is that he considered the loose substance to be “found property,” rather than

evidence that could be linked to Plaintiff. (Dkt. No. 418, at 5-7).

       The credibility of Defendant’s explanation for not collecting loose contraband is certainly

a relevant inquiry that Plaintiff may explore with Defendant and other UPD witnesses on cross-

examination. However, as to the admission of Exhibits P-25 through P-25B themselves, it does

not appear that Plaintiff has any foundation for why or how the “found property” identified in

these exhibits was collected, why it was identified as such, or whether the collection procedures

utilized in those cases are consistent with the UPD’s policy or standard practice. Such

information is necessary to determine whether the fact that the UPD collected drugs as “found

property” in two other, unrelated cases has any relevance to Defendant’s explanation of why he

did not do so in Plaintiff’s case. Therefore, at this time, it does not appear to the Court that

Plaintiff will be able to establish the necessary foundation or relevance of these particular

exhibits to justify their admission into evidence. Plaintiff is not precluded from seeking to elicit

testimony, from Defendant or other officers, about the UPD’s typical practice with respect to

narcotics identified as “found property.”

               2.      P-26; P-27; P-28; P-35; P-41; P-44 through P-45P; P-47; P-50 through
                       P-52; P-53B; P-53C; and P-60

       Defendant argues, in general terms, that Exhibits P-26, P-27, P-28, P-35, P-41, P-44

through P-45P, P-47, P-50 through P-52, P-53B, P-53C, and P-60 are relevant only to Plaintiff’s



                                                  30
Brady claims and must be precluded, but does not specifically discuss the relevance of each

particular exhibit. (Dkt. No. 413-4, at 14).

       Plaintiff argues that Exhibits P-26, P-26A and P-26B are the UPD’s “records [relating to

Plaintiff’s case] from 2009 to 2018,” which “include ‘information’ [Defendant] omitted from His

narrative and other UPD records which were provided to the DA and trial jury,” and that they

should “be admitted to show the entire scope of Defendant Cerminaro’s fabrication.” (Dkt. No.

418, at 7). At the pre-trial conference, the Court observed that while many of the records

included in these exhibits appear relevant, many others appear to be duplicative of other exhibits,

have limited relevance, or may be confusing to the jury. The Court instructed that, by July 6, the

parties should update the court on “[w]hether the parties have agreed to stipulate to a single set

of relevant, admissible, non-duplicative Utica Police Department records related to Incident

Number 09-52210, and if not, what the parties’ respective positions are on which specific records

should be admitted.” (Dkt. No. 437, at 1-2). The Court reserves judgment on Defendant’s motion

to preclude the use of Exhibits P-26, P-26A and P-26B pending this update.

        Exhibit P-27 is a discovery motion Plaintiff’s defense attorney filed in his criminal trial,

and Exhibit P-28 is the prosecution’s response to that motion. Exhibit P-35 is a copy of the jury

notes from Plaintiff’s criminal trial. Plaintiff has not responded to Defendant’s contention that

these exhibits are relevant only to Plaintiff’s dismissed Brady claim, nor has he made any

showing that these exhibits are relevant to Plaintiff’s fabrication of evidence claim. The Court

finds that these exhibits are not relevant under Fed. R. Evid. 401 and, alternatively, that any

probative value they have is outweighed by the risk of confusing the issues, undue delay, and

waste of time. Fed. R. Evid. 403. Therefore, the Court grants Defendant’s motion to preclude

Plaintiff’s use of Exhibits P-27, P-28 and P-35 at trial.




                                                 31
        Exhibit P-41 appears to be a copy of certain FOIL requests from Plaintiff to the City of

Utica, as well as responses from Charles Brown. Plaintiff argues that these documents “are

admissible to lay out a complete narrative and foundation as to the 2012 recording” of the

meeting between Plaintiff, Dougherty, Trevasani and Brown. These documents appear irrelevant

to the issues before the jury on Plaintiff’s fabrication of evidence claims, and any probative value

they do have is substantially outweighed by the risk of confusing the issues, undue delay and

waste of time. Fed. R. Evid. 403. Even assuming Plaintiff uses some portion of the 2012

recording as impeachment evidence (as discussed further below), Exhibit P-41 is not necessary

to establish the foundation for its use, as both Plaintiff and Dougherty were present at the

meeting and can provide any background information regarding the recording that is necessary

for the jury to understand. Therefore, the Court grants Defendant’s motion to preclude the use of

Exhibit P-41 at trial.

        Exhibits P-44A through P-44U are versions of the photographs taken at the scene of

Plaintiff’s arrest, which contain timestamps supposedly showing the date and time each

photograph was taken based on the photographs’ metadata. Defendant objects to the foundation

of these time stamps, arguing that “Plaintiff or someone used software to create this alleged

timestamp from the metadata,” that “Sergeant Selimovic provided no foundation for the

reliability of this process by which the software interprets the metadata,” and that “this software

is inherently unreliable as the screenshots of the photographs interpreting the underlying

metadata state in the software box ‘Change Time Taken.’” (Dkt. No. 434, at 3). However, having

reviewed the CD produced by Defendant, the Court observes that the time stamps on the exhibits

are consistent with those in the metadata of the photographs on the CD, which Selimovic’s sworn

affidavit represents “have not been edited, altered, deleted or otherwise modified by me in any




                                                 32
way manner shape or form.” (Dkt. No. 300-7, at 3). And Selimovic is free to present testimony at

trial, consistent with his deposition testimony, regarding the limitations of using software to

generate time stamps from metadata, which may impact the weight the jury gives to the time

stamps on these photographs. Therefore, the Court denies Defendant’s motion to preclude the

use of these photographs without prejudice at this time. 15

         Exhibits P-45A through P-45K are photographs of the scene of Plaintiff’s arrest which

were taken by him in 2010, and were used as exhibits in his criminal trial. Exhibits P-45M

through P-45P are the remaining exhibits used in Plaintiff’s criminal trial, many of which are

duplicative of other exhibits the parties seek to admit. Following discussion at the pretrial

conference, Plaintiff withdrew his request for admission of these exhibits with the exception of

Exhibit P-45K, which Plaintiff indicated he seeks to use when examining Officer Paladino about

his testimony during Plaintiff’s criminal trial. The Court ordered Plaintiff to “provide a proffer of

the testimony from his criminal trial regarding Exhibit P-45K which he asserts makes this exhibit

relevant,” (Dkt. No. 437, at 2), and reserves judgment on the exhibit’s admissibility pending that

proffer.

         Exhibits P-47, P-50 through P-52, P-53B and P-53C are various documents relating to

Plaintiff’s efforts to obtain post-conviction relief. Exhibit P-60 appears to be a printout from the

UPD’s record system. The Court has instructed the parties to update the Court by July 6 on

“[w]hether the parties have agreed to stipulate to a set of relevant facts regarding the vacatur of

Plaintiff’s conviction and subsequent dismissal of his indictment in the interest of justice, and if

not, what the parties’ respective positions are regarding which facts and admissible evidence


15
  Plaintiff also has argued that “[i]f Counsel objects to the timestamp of each photographs . . . the CD-ROM itself can
be admitted and the photographs and time/date taken can be obtained directly from the files on the CD-ROM on a
computer.” (Dkt. No. 431, at 7). The Court’s decision is without prejudice to the parties’ ability to agree to such a
solution, or to stipulate to the date and time each photograph was taken and obviate the need for Selimovic’s testimony.



                                                          33
should be presented to the jury on these issues.” (Dkt. No. 437, at 2). The Court reserves

judgment on the admissibility of these exhibits pending that update.

                   3.      P-36; P-37; P-53 through P-53F; and P-58

            Defendant argues that Exhibits P-36, P-37, P-53 through P-53F and P-58 “have no

relevance to the actually contested factual disputes before the jury” because Defendant has

already stated that he “intend[s] to stipulate to all of the elements of a fabrication of evidence §

1983 claim except for the second element.” (Dkt. No. 413-4, at 14). Plaintiff has not responded

to Defendant’s objection regarding these exhibits.

            Exhibits P-36, P-37, and P-53F relate to Plaintiff’s conviction and his post-conviction

proceedings. As noted previously, the Court has instructed that the parties update the Court by

July 6 on “[w]hether the parties have agreed to stipulate to a set of relevant facts regarding the

vacatur of Plaintiff’s conviction and subsequent dismissal of his indictment in the interest of

justice, and if not, what the parties’ respective positions are regarding which facts and admissible

evidence should be presented to the jury on these issues,” (Dkt. No. 437, at 2). Therefore, the

Court reserves judgment on the admissibility of these exhibits pending that update.

            Exhibits P-53A through P-53D are transcripts of several pre-trial conferences that

occurred in Plaintiff’s criminal case, including his arraignment and bond hearing, at which no

substantive testimony was taken and no substantive issues were discussed. Plaintiff has not made

any showing that these exhibits are relevant to the issues currently before the jury on Plaintiff’s

fabrication of evidence claims, and the Court does not perceive any such relevance. Therefore,

the Court grants Defendant’s motion to preclude Plaintiff’s use of Exhibits P-53A through P-53D

at trial.

            Exhibit P-53E is a transcript of a May 13, 2010 oral argument on Plaintiff’s motion to set

aside the jury verdict in his criminal case, which was denied. The transcript includes argument


                                                    34
by both the prosecution and Plaintiff’s defense counsel regarding possible ambiguities in the

chain of custody of the drug evidence that was collected and used at Plaintiff’s trial. However, it

contains no testimony from witnesses with personal knowledge of the evidence that was

collected, and counsel’s argument regarding these issues has no relevance to the jury’s

consideration of the facts. Therefore, the Court grants Defendants’ motion to preclude Exhibit P-

53E.

        Exhibit P-58 is a transcript from Plaintiff’s grand jury proceedings, in which Defendant

and Officer Paladino testified. Defendant’s prior sworn testimony is admissible as an admission

by a party-opponent under Fed. R. Evid. 801(d), and his allegedly false testimony during

Plaintiff’s criminal proceedings—including his grand jury proceedings—is highly relevant to

Plaintiff’s fabrication of evidence claims against him. Therefore, Defendant’s entire testimony

set forth in Exhibit P-58 will be admissible as evidence at trial. Moreover, to the extent either

officer offers testimony that is inconsistent with their grand jury testimony, a prior inconsistent

statement in Exhibit P-58 may be used as impeachment evidence subject to Rule 613(b).

                4.      P-56 and P-57

        Exhibits P-56 and P-57 consist of UPD training materials regarding evidence collection,

processing, and preservation. Defendant argues that this evidence is relevant only to Plaintiff’s

dismissed Monell claim and should be precluded. (Dkt. No. 413-4, at 15). Plaintiff argues that

these documents are relevant to show that “Defendant Cerminaro was trained on how to properly

process the alleged torn plastic bag and contraband found on the ground,” and that the “jury

should be allowed to see how Defendant Cerminaro deviated from his training.” (Dkt. No. 418,

at 9). Plaintiff also argues that the training materials constitute potential rebuttal evidence. (Id.).

        As discussed above, inconsistencies, if any, between Defendant’s account of his actions

at the scene of Plaintiff’s arrest and any training he received from the UPD on proper evidence


                                                   35
collection and documentation procedures may be relevant to the jury’s evaluation of his

credibility and the truthfulness of that account. Exhibits P-56 and P-57 may be relevant to a

cross-examination on this issue. As such, the Court denies Defendants’ motion to preclude the

use of these exhibits at this time, and reserves judgment on their admissibility until trial.

                  5.       P-67 through P-74

         Exhibits P-67 through P-74 are excerpts from the transcripts of the depositions of Scott

McNamara, Grant Garramone, Kurt Schultz, Mark Williams, Charles Brown, Edin Selimovic,

James Laury, and Joseph Trevasani. Defendants move to preclude these transcripts to the extent

the witnesses are precluded from testifying at trial. (Dkt. No. 413-4, at 15). The Court grants

Defendants’ motion as to Exhibits P-68 (Grant Garramone), P-69 (Kurt Schultz), P-70 (Mark

Williams), P-71 (Charles Brown), P-73 (James Laurey) and P-74 (Joseph Trevasani), as these

witnesses are not testifying at trial, and no showing has been made that their deposition

testimony is relevant or admissible. As McNamara and Selimovic are testifying at trial, and

extrinsic evidence of any prior inconsistent statement may be admissible under Rule 613(b), the

Court does not at this time preclude the admissibility of their deposition testimony (Exhibits P-67

and P-72). 16

                  6.       P-54

         Exhibit P-54 is a transcript of Plaintiff’s recording of a December 2012 meeting between

Plaintiff, Lt. Sean Dougherty, Inv. Joseph Trevasani, and Charles Brown. Defendant argues that

the transcript “has been proven to be entirely unreliable” as the recording “has been transcribed

at least twice” with “108 discrepancies between the two transcripts of this same recording,”



16
   Plaintiff argues that, “[s]hould the Court disallow the testimony of the requested fact witnesses, their deposition
testimony should be admitted as rebuttal testimony.” (Dkt. No. 418, at 10). However, the limitations of the Federal
Rules of Evidence apply to rebuttal evidence just as they do to Plaintiff’s case-in-chief.



                                                         36
including as to “who the actual speaker is.” (Dkt. No. 413-4, at 15-16). Defendant also argues

that “the underlying recording on the CD itself has been transferred across many devices and

mediums, such that it cannot be properly authenticated”; that the transcript is “entirely hearsay”;

and that, as this Court noted at the summary judgment stage, “many of the statements [on the

recording] were too speculative” to constitute competent evidence. (Id. at 16). Plaintiff argues

that the “evidence is not the transcript” but the “recording itself”; that the “recording is authentic

because Plaintiff made the recording and has submitted an affidavit describing the recording

process”; and that the recording “cannot be speculative” because Dougherty “was a direct

observer and participant” in Plaintiff’s arrest and “was speaking from His own personal

observations and knowledge of events” on the date of Plaintiff’s arrest. (Dkt. No. 418, at 11-12).

        As to the authentication issues, to the extent Plaintiff seeks to admit the transcript (as

distinct from the recording itself), the Court agrees that the transcript is too unreliable, lacking in

foundation and likely to cause jury confusion to be admissible, given the many discrepancies

between different versions of the transcript and Plaintiff’s own admissions that the transcript

contains errors, including as to the speakers of each statement. However, these authentication

issues do not preclude Plaintiff’s use of the recording itself, as Plaintiff himself made the

recording and can testify as to the necessary facts regarding its creation, 17 and both Plaintiff and

Dougherty are testifying and can confirm whether they recognize their own voices, and the

voices of others who were present at the meeting, on the recording.


17
   Defendant cites no case law or other authority establishing that Plaintiff’s own testimony regarding how the
recording was created on his phone and extracted to another medium, combined with testimony of witnesses who were
present at the meeting identifying the speakers on the recording, is insufficient to authenticate the recording for
evidentiary purposes. See Fed. R. Evid. 901 (“To satisfy the requirement of authenticating or identifying an item of
evidence, the proponent must produce evidence sufficient to support a finding that the item is what the proponent
claims it is,” including, among other things, a witness’s testimony “that an item is what it is claimed to be” or “an
opinion identifying a person’s voice—whether heard firsthand or through mechanical or electronic transmission or
recording—based on hearing the voice at any time under circumstances that connect it with the alleged speaker.”)



                                                        37
       As to the relevance of the recording itself, the Court has already explained the reasons

why the statements on the recording that Plaintiff seeks to rely on—including from Trevasani

and Brown, who were not present at the scene of Plaintiff’s arrest and played no role in his

prosecution, and Dougherty, who was present at the scene of Plaintiff’s arrest but did not have

personal knowledge of whether Defendant collected any drug evidence other than the torn bag

itself—are speculative and not admissible as to the evidence that was collected at the scene of

Plaintiff’s arrest. Jeanty, 2021 WL 149051, at *21, 2021 U.S. Dist. LEXIS 7737, at *65-66;

Jeanty, 2021 WL 2525061, at *6, 2021 U.S. Dist. LEXIS 116595, at *18-19. However, Plaintiff

may question Dougherty about his experiences and observations at the scene of Plaintiff’s arrest;

if Dougherty’s trial testimony is inconsistent with statements made by Dougherty during the

meeting, those statements may be admissible as extrinsic evidence for impeachment purposes,

subject to Fed. R. Evid. 613. Therefore, the Court grants Defendants’ motion to preclude

Plaintiff’s use of the transcript of the 2012 meeting, and grants Defendants’ motion to preclude

Plaintiff’s use of the recording of that meeting, except as to any use under Fed. R. Evid. 613.

                7.     P-64

       Exhibit P-64 is an email dated August 13, 2015 from ADA Sarah Demellier, which

includes the full text of what Demellier describes as “a text message I receive[d] from

Investigator Paladino.” Defendant objects to the exhibit on hearsay grounds, (Dkt. No. 413-4, at

16), while Plaintiff argues that the email is proper “[i]mpeachment evidence or rebuttal

evidence,” (Dkt. No. 418, at 12). As Paladino is testifying at trial, Plaintiff may question him

about his statement, but P-64 would only be admissible as extrinsic impeachment evidence

subject to Fed. R. Evid. 613(b) if it is a prior inconsistent statement. Therefore, the Court grants

Defendants’ motion to preclude Plaintiff’s use of Exhibit P-64, except as to any use under Fed.

R. Evid. 613.


                                                 38
                  8.       P-39

         Exhibit P-39 consists of portions of Defendant’s personnel file. 18 Defendant argues that

these documents consist of extrinsic evidence that is inadmissible to impeach Defendant’s

character for truthfulness under Fed. R. Evid. 608(b). (Dkt. No. 413-4, at 17). Plaintiff responds

that the records are admissible under Fed. R. Evid. 404(b) because they “go[] to intent and

motive” and “‘complete[] the narrative’ regarding the incident at issue,’” and that, under Fed. R.

Evid. 608(b), he should be permitted to cross-examine Defendant regarding the incidents

described in the records in order to impeach Defendant’s character for truthfulness. (Dkt. No.

418, at 12-13).

         Fed. R. Evid. 608(b) provides that, “[e]xcept for a criminal conviction under Rule 609,

extrinsic evidence is not admissible to prove specific instances of a witness’s conduct in order to

attack or support the witness’s character for truthfulness. But the court may, on cross-

examination, allow them to be inquired into if they are probative of the character for truthfulness

or untruthfulness of . . . the witness.” Fed. R. Evid. 608(b)(1). Here, the January 2013 incident

described in Defendant’s personnel records, in which an internal investigation found that he

violated the UPD’s policies regarding truthfulness and falsifying reports, is clearly relevant to

Defendant’s propensity for truthfulness, and Plaintiff may inquire into this incident on cross-

examination. However, because Fed. R. Evid. 608(b) forbids the use of extrinsic evidence for

this purpose, Exhibit P-39 itself is not admissible on this ground. Moreover, Plaintiff has not

presented any basis for admitting Exhibit P-39 under Fed. R. Evid. 404(b), given that the



18
  The version of Exhibit P-39 provided to the Court also includes an affidavit dated May 13, 2016 from Scott
McNamara, as well as various other documents relating to Plaintiff’s post-conviction proceedings. It is unclear
whether these documents are intended to be a part of Exhibit P-39 or a separate exhibit entirely, and the parties have
not argued as to the admissibility of these documents. As such, the Court rules only on the admissibility of Defendant’s
personnel records.



                                                          39
incidents described in the personnel file were unrelated to the incident at issue in this case and do

not suggest anything about Defendant’s “motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident”—or anything else that would

render the evidence admissible—with respect to his alleged fabrication of evidence against

Plaintiff. Therefore, Plaintiff may cross-examine Defendant regarding the January 2013

determination, but Exhibit P-39 is not admissible at trial.

IV.    PLAINTIFF’S MOTION IN LIMINE

       A.      Plaintiff’s Financial Status, Employment History and Receipt of Disability
               and Public Assistance Benefits, Including D-28 through D-31

       Plaintiff seeks an order precluding Defendant from introducing evidence concerning

Plaintiff’s financial history, financial status, employment history, tax history, and receipt of

public assistance benefits, on the grounds that this information is irrelevant to Plaintiff’s claims

and that any probative value it has is outweighed by the risk of unfair prejudice. (Dkt. No. 414-1,

at 4-7, 21-22). Defendant argues that, because Plaintiff seeks lost income as damages, this

evidence is relevant to calculating Plaintiff’s damages. (Dkt. No. 419, at 5-6). Defendant also

seeks to use Plaintiff’s 2009 income tax return to cross-examine Plaintiff on the fact that, at the

time of his arrest, he was found with a sum of money that totaled 10% of his total declared

income that year, in order to impeach the credibility of his explanation for having that sum of

money in cash on his person. (Id. at 7).

       The Court agrees that, to the extent evidence of Plaintiff’s financial history (including,

without limitation, his tax returns and evidence of collateral benefits that constituted part of his

income) is relevant to assessing his claim for lost income damages and calculating the

appropriate amount of such damages, the evidence is admissible for that limited purpose, and its

significant probative value to that question is not substantially outweighed by any of the factors



                                                 40
listed in Fed. R. Evid. 403. Because, at this stage, the parties have only argued in general terms

and have not debated the relevance of any particular document to this purpose, 19 the Court

reserves judgment on the admissibility of any particular exhibit until trial.

         As to Defendant’s second argument regarding Plaintiff’s 2009 tax return, the jury must

understand the totality of the circumstances surrounding Plaintiff’s arrest in order to properly

evaluate the credibility of Plaintiff’s and Defendant’s competing versions of events. The fact that

Plaintiff was arrested with $1,739 on his person is one of those circumstances, and Plaintiff’s

reason for having that amount of cash on his person is a disputed and relevant issue. Therefore,

the Court will permit Defendant to use Plaintiff’s 2009 tax return for purposes of a limited

inquiry into the fact that the $1,739 found on Plaintiff’s person represented 10% of his total

reported income for that year, as the Court finds that that information has at least some probative

value that is not substantially outweighed by any of the factors listed in Fed. R. Evid. 403.

         B.       Testimony About Defendant’s Military Service, Community Service, Civic
                  Service or Commendations

         Plaintiff seeks to preclude Defendant “from presenting any testimony and/or evidence of

any military service, community service, or any other civic involvement or professional

commendations concerning [Defendant] or any other member of the UPD, as such testimony

would lead to improper bolstering of [the witness’s] character and propensity for good deeds and

would be unduly prejudicial to plaintiff pursuant to Rule 403.” (Dkt. No. 414-1, at 18). Plaintiff

argues that “[t]his prohibition should extend to all non-party witnesses as well under the same

reasoning.” (Id.). Defendant responds that “Defendant Cerminaro does not have any military

service,” but does not address the other aspects of Plaintiff’s objection. (Dkt. No. 419, at 13).



19
   Plaintiff specifically objects to Exhibits D-28 through D-31, but beyond the generalized arguments discussed above,
neither party has addressed the specific relevance of any of these exhibits to Plaintiff’s damages claim.



                                                         41
Because Plaintiff has not pointed to any specific testimony by any particular witness that he

seeks to preclude, and because it is not clear to the Court what, if any, testimony Defendant or

any other witness will present on this point, the Court denies Plaintiff’s motion at this time,

without prejudice to his right to make any appropriate objections at trial.

        C.      DA’s Office Members’ Opinions about Witnesses’ Credibility

        Plaintiff seeks to preclude Defendant from eliciting testimony from any witness from the

Oneida County DA’s Office “regarding their opinion on any police or civilian witnesses’

credibility.” (Dkt. No. 414-1, at 19-20). Defendant argues that, unlike cases Plaintiff cites where

prosecuting attorneys were forbidden from vouching for the credibility of another witness, here

the witnesses from the DA’s Office are Plaintiff’s own witnesses and he “must live with their

answers.” (Dkt. No. 419, at 14).

        The only member of the Oneida County DA’s Office who will be testifying at trial is the

DA himself, Scott McNamara. McNamara did opine on the credibility of the officers when he

moved for dismissal of the indictment. See Dkt. No. 325-13, at 5 (McNamara explaining that he

did “not believe the police intentionally lied” and “did not believe the intent of the police were

trying to hide anything”). As the credibility of witnesses is fundamentally a question the jury

must decide, and is an especially key issue in this case, McNamara’s opinion on the credibility of

the officers carries a high risk of unfair prejudice, confusing the issues and misleading the jury.

Cf. United States v. Dugue, 763 F. App’x 93, 96 (2d Cir. 2019) (“It is a well-recognized principle

of our trial system that determining the weight and credibility of a witness’s testimony belongs to

the jury . . . Thus, this court, echoed by our sister circuits, has consistently held that expert

opinions that constitute evaluations of witness credibility . . . are inadmissible under [Federal

Rule of Evidence] 702.” (quoting Nimely v. City of New York, 414 F.3d 381, 397 (2d Cir. 2005)).

At the same time, if the jury learns that Plaintiff’s indictment was dismissed without additional


                                                   42
explanation or context, there is a risk that the jury could draw the false and improper inference

that McNamara moved to dismiss the indictment in part because he believed Cerminaro’s

narrative was fabricated, which would be unfairly prejudicial to Defendant. In light of the

Court’s instruction that the parties update the Court by July 6 on “[w]hether the parties have

agreed to stipulate to a set of relevant facts regarding the vacatur of Plaintiff’s conviction and

subsequent dismissal of his indictment in the interest of justice, and if not, what the parties’

respective positions are regarding which facts and admissible evidence should be presented to

the jury on these issues,” (Dkt. No. 437, at 2), the Court reserves judgment on this aspect of

Plaintiff’s motion pending that update.

        D.      Exhibits D-1 through D-7 and D-21 through D-23 and Testimony Regarding
                the $1,739 Recovered from Plaintiff’s Person; and Other Evidence or
                Testimony Relating to “Any Event Preceding the Rooftop Chase to the End
                of the Police Investigation in the Alleyway/Driveway”

        Finally, Plaintiff seeks to preclude or redact some of the photographs that were taken at

the scene of Plaintiff’s arrest and at the police station following Plaintiff’s arrest (specifically,

Exhibits D-1 through D-7 and D-21 through D-23), and to preclude Defendant from eliciting

testimony about the cash found on Plaintiff’s person at the time of his arrest, on the grounds that

the probative value of this evidence is outweighed by the danger of unfair prejudice to Plaintiff.

(Dkt. No. 414-1, at 20-21, 22-23). The evidence Plaintiff seeks to preclude—including

photographs of the chase and arrest scene as it existed shortly after the events at issue occurred,

photographs of what officers observed in Plaintiff’s vehicle and at the chase scene at the time of

his arrest, the testimony that Plaintiff had $1,739 on his person at the time of his arrest, and

documentation of the injuries Plaintiff suffered as a result of the chase—is all highly relevant to

the jury’s understanding of the totality of the circumstances surrounding Plaintiff’s arrest and,

consequently, to their evaluation of the credibility of the competing narratives about what really



                                                   43
happened at the scene. This significant probative value is not substantially outweighed by any of

the factors listed in Fed. R. Evid. 403. Therefore, the Court denies Plaintiff’s motion to preclude

this evidence.

V.     DEFENDANT’S RENEWED MOTION FOR SANCTIONS

       Defendant renews his motion seeking spoliation sanctions for Plaintiff’s “failure to

produce for inspection and forensic examination the five cell phones he had in his possession at

the time of his arrest.” (Dkt. No. 407-2, at 3). Specifically, Defendant seeks “an adverse jury

instruction” that those cell phones contained evidence of drug trafficking. (Dkt. No. 407, at 2).

Plaintiff opposes Defendant’s motion. (Dkt. No. 433).

       “A party seeking an adverse inference instruction (or other sanctions) based on the

spoliation of evidence must establish the following three elements: (1) that the party having

control over the evidence had an obligation to preserve it at the time it was destroyed; (2) that the

records were destroyed with a ‘culpable state of mind’; and (3) that the destroyed evidence was

‘relevant’ to the party's claim or defense such that a reasonable trier of fact could find that it

would support that claim or defense.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220

(S.D.N.Y. 2003) (parentheticals in original). “[The] obligation to preserve evidence arises when

the party has notice that the evidence is relevant to litigation—most commonly when suit has

already been filed, providing the party responsible for the destruction with express notice, but

also on occasion in other circumstances, as for example when a party should have known that the

evidence may be relevant to future litigation . . . Once a court has concluded that a party was

under an obligation to preserve the evidence that it destroyed, it must then consider whether the

evidence was intentionally destroyed, and the likely contents of that evidence.” Kronisch v. U.S.,

150 F.3d 112, 126-27 (2d Cir. 1998).

       In analyzing Defendants’ motion at the summary judgment stage, the Court observed:


                                                  44
         In their motion for sanctions, the City Defendants ask the Court to draw an adverse
         inference that the five cell phones found in Plaintiff’s possession contained evidence of
         drug trafficking, on the grounds that Plaintiff failed to preserve the contents of these
         phones. (Dkt. No. 310-7). However, it appears that these phones left Plaintiff’s
         possession years before he filed this litigation in 2016. (Dkt. No. 310-5, at 5-6). The City
         Defendants rely heavily on the fact that Plaintiff admitted in his deposition that he
         contemplated bringing civil litigation against the City Defendants as early as the day of
         his arrest, and argue that his obligation to preserve the cell phones accrued at that time.
         (Id. at 6; Dkt. No. 348, at 1-2). Even crediting Plaintiff’s testimony that he contemplated
         bringing this litigation much earlier than 2016, it is not clear whether he “should have
         known that the [cell phones] may be relevant to future litigation,” Kronisch v. U.S., 150
         F.3d 112, 126-27 (2d Cir. 1998), particularly in light of the fact that the cell phones were
         returned to him shortly after his arrest and were not used, or even collected, as evidence
         in his criminal case. 20

Jeanty, 2021 WL 149051, at *37, 2021 U.S. Dist. LEXIS 7737, at *119-21. Considering

Defendant’s arguments in both the original motion and the renewed motion, Defendant has not

met his burden of establishing when Plaintiff’s obligation to preserve the cell phones arose,

much less that it arose years before this litigation was even commenced. Plaintiff’s vague

deposition testimony that he contemplated bringing some sort of civil litigation on the day of his

arrest, without more specific evidence as to when he came to understand that the cell phones

(which, again, were never used as evidence against him in his criminal case) would be relevant to

that litigation, is not sufficient. Defendant also has not met his burden of proving that the cell

phones—which apparently left Plaintiff’s possession long before he even filed this action—were

destroyed with a culpable state of mind. Therefore, the Court denies Defendant’s motion for

spoliation sanctions.




20
  Defendant misconstrues this statement, arguing that the Court inappropriately suggested that Defendant, rather than
Plaintiff, had the burden to preserve the cell phones as evidence. (Dkt. No. 407-2, at 4). The Court did no such thing;
to the contrary, the Court agrees that the obligation to preserve the cell phones, if any existed, lied with the Plaintiff.
However, because the cell phones were returned to Plaintiff and were not collected or used as evidence in his criminal
case, it is doubtful whether, at that time, Plaintiff reasonably “should have known that the [cell phones] may be relevant
to future [civil] litigation” regarding his arrest and prosecution, which he did not file until years later. In other words,
this fact raises doubt as to when Plaintiff’s obligation to preserve the cell phones arose in the first place.



                                                            45
VI.    CONCLUSION

       For these reasons, it is hereby

       ORDERED that Defendant’s motion in limine (Dkt. No. 413) is GRANTED in part

and DENIED in part to the extent set forth in this opinion; and it is further

       ORDERED that Plaintiff’s motion in limine (Dkt. No. 414) is GRANTED in part and

DENIED in part to the extent set forth in this opinion; and it is further

       ORDERED that Defendant’s renewed motion for sanctions (Dkt. No. 407) is DENIED.

       IT IS SO ORDERED.

Dated: _________________
        July 2, 2021
       Syracuse, New York




                                                46
